STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims  1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, a LIDAR detection system comprising plurality of optical sources disposed along a first direction for generating a plurality of output signals disposed along the first direction, a scanning device for scanning the output optical signals over a second direction different than the first direction, a receiver for receiving return optical signals at least partially generated by reflection of the transmitted output optical signals and generating receive signals indicative of the return optical signals, the receiver comprising a two-dimensional array of optical detectors; a mask disposed in proximity to the array between the region and the array, the return optical signals impinging on the mask, the mask comprising a plurality of apertures disposed along a direction aligned with a first dimension of the array, each aperture being adapted such that the mask blocks a first portion of the return optical signals from impinging on the array and the aperture allows a second portion of the return optical signals to impinge on the array, wherein the receive signals are generated for a set of detectors in the array disposed along the first dimension of the array and aligned with the apertures in the mask and exposed to the received return optical signals, wherein the receive signals are generated for one set of detectors at a time, the sets of detectors being offset with respect to each other along a second dimension of the array substantially orthogonal to the first dimension of the array, wherein each detector in a set of detectors comprises multiple regions, a first region of each detector receiving a return optical signal at a first time and a second region of each detector receiving another return optical signal at a second time later than the first time, wherein the first and second times occur during different sweeps of the array, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement filed on Oct. 20, 2020 and June 22, 2020 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Goyal discloses a laser range finding system with a mask.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6878.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).